Name: Commission Regulation (EEC) No 139/87 of 19 January 1987 on the emergency supply of beef to the most deprived persons
 Type: Regulation
 Subject Matter: animal product;  cooperation policy
 Date Published: nan

 20 . 1 . 87 Official Journal of the European Communities No L 17/ 19 COMMISSION REGULATION (EEC) No 139/87 of 19 January 1987 on the emergency supply of beef to the most deprived persons Article 4 Commission Regulation (EEC) . No 1687/76 (3) is hereby amended as follows : The following point 39 and the footnote relating thereto are added to Part II of the Annex entitled 'Products subject to a use and/or destination other than that mentioned under I' : '39 . Commission Regulation (EEC) No 140/87 of 19 January 1987 on the emergency supply of beef to the most deprived persons (39)  Section 104 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas the sharp fall in temperatures in Europe has serious consequences for the most deprived persons ; whereas Community resources should be urgently used to help these persons through the agency of the recognized charitable organizations in each Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION :  destinados a las personas mÃ ¡s desfavore ­ cidas  Reglamento (CEE) n ° 140/87  til de socialt dÃ ¥rligst stillede  forordning (EÃF) nr. 140/87  bestimmt fÃ ¼r stark benachteiligte Personen  Verordnung (EWG) Nr. 140/87  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ±ÃÃ Ã Ã ¿Ã Ã   Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  ­ Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 140/87  for distribution to the most deprived persons  Regulation (EEC) No 140/87  destinÃ ©s aux personnes les plus dÃ ©munies  rÃ ¨glement (CEE) n0 140/87  destinate al piÃ ¹ indigenti  regolamento (CEE) n. 140/87  bestemd voor hulpbehoevenden  Veror ­ dening (EEG) nr. 140/87  destinados Ã s pessoas mais desfavorecidas  Regulamento (CEE) n ? 140/87. Article 1 The intervention agencies shall make available free of charge for relief work and to charitable organizations, that are recognized as such by the Member State in which they are established, beef for free distribution in that Member State to the most deprived persons in the form of prepared meals. Beef made available under the previous subparagraph shall be beef bought in by intervention under Article 6 of Regulation (EEC) No 805/68 that was taken into storage during 1986 . Article 2 (39) OJ No L 17, 20 . 1 . 1987, p. 19 .' Member States shall determine the implementing measures for Article 1 , including those control measures they deem appropriate . Article 5 Article 3 Member States shall notify the Commission every week of the quantities removed from storage under this Regula ­ tion during the previous week. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 March 1987 . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 190, 14. 7. 1976, p. 1 . No L 17/20 Official Journal of the European Communities 20 . 1 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1987 . For the Commission Frans ANDRIESSEN Vice-President